DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed September 1, 2021 to the office action mailed on June 1, 2021.
Response to Arguments

Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-2 and 4-11 over Nazaruk (The role of triterpenes in the management of diabetes mellitus and its complications Phytochem Rev (2015) 14:675–690. Published online: JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416) is not persuasive. The rejection is herewith maintained.  Applicant argues at best Nazaruk teaches that some triterpenoids can reduce postprandial glucose levels, but Nazaruk
fails to describe any effects on monocyte hypersensitivity, much less 23 hydroxy ursolic acid effects on monocyte hypersensitivity. The currently claimed methods are directed to attenuated monocyte hypersensitivity. 23 hydroxy ursolic is not tested for antidiabetic activity in the prior art. The Examiner points out that Nazaruk clearly teaches bioactivity against a-glucosidase and 23-hydroxyursolic acid exhibiting an IC50 equal to 8.14 lg/mL.  Furthermore, the reference teaches the inhibition of a-glucosidases and a-amylases delay the absorbance of carbohydrates in the intestine, leading to a decrease in the postprandial insulin level. Decreasing postprandial insulin levels are useful in treatment of diabetes.  The Examiner points out that Applicants specification even 
Applicant’s arguments over the 35 U.S.C. 103(a) rejection of claims 1-2 and 4-11 over Rani (Investigation On Phytochemical Constituents And Biological Potential Of Some Traditional Medicinal Plants. Thesis submitted to COCHIN UNIVERSITY OF SCIENCE AND TECHNOLOGY. JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416) rejections depends on the validity of the previous arguments which were not found persuasive. The rejection is herewith maintained
The following rejections new rejections are made:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Nazaruk (The role of triterpenes in the management of diabetes mellitus and its complications Phytochem Rev (2015) 14:675–690. Published online: JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416).
Nazaruk teaches the therapeutic approach to treating type 2 DM is to decrease postprandial glucose levels. It can be achieved through the inhibition of a-glucosidases and a-amylases which delay the absorbance of carbohydrates in the intestine, leading to a decrease in the postprandial insulin level (de Sales et al. 2012). There are many in vitro investigations indicating the ability of various plant-derived triterpenes to inhibit a-glucosidase and a-amylase activity. Compounds isolated from the root bark of Euclea undulate (Ebenaceae), namely aamyrin- 3O-b-(5-hydroxy) ferulic acid—IC50 7.76 lM correlating with those of the positive control, acarbose (IC50 7.35 lM) and lupane—IC50 14.69 lM, have been found to inhibit a-glucosidase type 1 from baker’s yeast (Deutschla¨ndera et al. 2011). Corosolic acid (1-hydroxyursolic acid) isolated from the leaves of Lagerstroemia speciosa (Lythraceae) shows bioactivity against a-glucosidase from yeast with IC50 3.53 lg/mL, (acarbose IC50 1.82 lg/mL). The remaining constituents of this plant—maslinic acid, oleanolic acid and 23-hydroxyursolic acid exhibit a lower activity where their IC50 equaled 5.52, 6.29 and 8.14 lg/mL, respectively. When HFD-diabetic mice were treated with ursolic acid at a concentration of 0.2 %, 
The reference fails to specify the attenuating monocyte hypersensitivity in a diabetic patient.
Ullevig teaches dietary supplementation (reads on a composition) with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis and provide evidence that UA's anti-atherogenic activity at least to a large extent appears to involve protecting of monocytes from hyper-reactivity to MCP-1 induced by metabolic stress and accelerated cell migration. UA for our mice (reads on pets or animal) to be approximately 300 mg/kg bodyweight. This dose translates into a dose of 24 mg/kg in humans (reads on a subject younger than 18 years of age). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching that constituents of this 
Nazaruk teaches “When HFD-diabetic mice were treated with ursolic acid at a concentration of 0.2 %, monocyte chemotactic activity was decreased in correlation with the extent of reduction in atherosclerotic lesion formation. This compound reduced monocyte transmigration and macrophage recruitment. The results suggest that ursolic acid protects monocytes from metabolic stress and inhibits the transformation of healthy monocytes into a hyper-chemotactic phenotype (Ullevig et al. 2011). Ursolic acid administrated to insulin-deficient diabetic mice at a dose of 0.01 %, as a food supplement prevented diabetic nephropathy through significant inhibition in 75 % of glomerular hypertrophy and suppression of type IV collagen accumulation in glomeruli”.  The reference does not specifically disclose 1 to 500 mg/kg of body weight of the active.  However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous .
Claims 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rani (Investigation On Phytochemical Constituents And Biological Potential Of Some Traditional Medicinal Plants. Thesis submitted to COCHIN UNIVERSITY OF SCIENCE AND TECHNOLOGY. JUNE 2014) in view of  Ullevig et al. (Ursolic Acid Protects Diabetic Mice Against Monocyte Dysfunction and Accelerated Atherosclerosis. Atherosclerosis. 2011 Dec; 219(2): 409–416)..
Rani teaches antidiabetic phytochemicals 23-hydroxyursolic acid (p. 43)  and rosmarinic acid.  The reference teaches inhibition potential of α-glucosidase enzyme was assayed by using varying concentrations in the microgram range.
The reference fails to specify the attenuating monocyte hypersensitivity in a diabetic patient.
Ullevig teaches dietary supplementation(reads on a composition)   with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis and provide evidence that UA's anti-atherogenic activity at least to a large extent appears to involve protecting of monocytes from hyper-reactivity to MCP-1 induced by metabolic stress and accelerated cell migration. UA for our mice (reads on pets or animal) to be approximately 300 mg/kg bodyweight. This dose 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to attenuating monocyte hypersensitivity in a diabetic patient with the 23-hydroxyursolic acid. The motivation comes from the teaching phytochemicals 23-hydroxyursolic acid (p. 43) and rosmarinic acid are antidiabetic agents. Further, that dietary supplementation with either RES or ursolic acid (0.2%) protects against accelerated atherosclerosis induced by streptozotocin in high-fat diet-fed LDL receptor-deficient mice. UA is a potent inhibitor of diabetic atherosclerosis. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. It is further noted that in the absence of evidence to the contrary, it is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. See In re Kerkhoven, 205 USPQ 1069 (CCPA).
Rani  teaches “inhibition potential of α-glucosidase enzyme was assayed by using varying concentrations in the microgram range”.  The reference describes assays and therefore does not specifically disclose 1 to 500 mg/kg of body weight of the active.  However, to the skilled artisan, the claimed subject matter would have been obvious because the skilled artisan would have appreciated that certain factors would influence the dosage required to effectively treat the subject for the purpose taught by the references, including, but not limited to the severity of the disease or disorder, previous treatments, the weight, general health and/or age of the subject and the presence of 
Reference of relevance:
Jang et al. (A New Pancreatic Lipase Inhibitor Isolated from the Roots of Actinidia argute. Arch Pharm Res Vol 31, No 5, 666-670, 2008)

Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627